Citation Nr: 0817509	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  99-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left great toe 
disorder.

3.  Entitlement to an increased rating for residuals of a 
bilateral herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from October 
2, to December 17, 1975 and on active duty from April 1979 to 
October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of a Region 
Office (RO) of the Department of Veterans Affairs (VA).

This case has been previously before the Board on multiple 
occasions.  In September 2002, the Board found that new and 
material evidence had been received to reopen the veteran's 
service connection claims on appeal.  That decision deferred 
adjudication on the merits of the service connection claims, 
and deferred adjudication of the increased rating claim, 
which remain on appeal.  In January 2004, the Board remanded 
all of the issues to the RO for further development of the 
evidence and readjudication at the RO level.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claims of entitlement to service 
connection on appeal, the Board's review of the record 
reveals that complications in the procedural history of this 
appeal have resulted in some confusion.  Consequently, the 
veteran's service connection claims have not been adjudicated 
on the merits at the RO level as is required before the 
Board's appellate review may properly proceed.

The Board notes that these issues were originally before the 
Board in December 2001.  At that time, the issues were on 
appeal as part of the veteran's petition to reopen the claims 
with the submission of new and material evidence.  Prior to 
arriving at the Board, the RO found no new and material 
evidence to reopen the claims in the October 1998 rating 
decision, the October 1999 statement of the case, and finally 
in the February 2000 supplemental statement of the case.

Significantly, the Board's September 2002 rating decision 
found new and material evidence had been submitted, and 
reopened both of these claims for adjudication on the merits.  
No further adjudication of the issues, nor any remand for RO 
action, was completed at that time.  Instead, the Board 
sought additional development through a September 2002 
Development Memorandum.  The case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ('Federal Circuit') invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) 
(hereinafter 'DAV').  As discussed in the Board's January 
2004 remand of this case back to the RO, the Board was 
compelled to remand this case to the RO to ensure compliance 
with the DAV holding and to provide the veteran with an 
adjudication of his claim with consideration of the available 
evidence at the RO level.

Moreover, where the RO initially finds no new and material 
evidence to reopen and the Board then finds that such new and 
material evidence has in fact been received (thus reopening 
the claim), the case must be remanded to the RO for a de novo 
review of the entire record and a merits analysis unless 
there would be no prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet.App. 384 (1993).

The RO readjudicated the veteran's claims, following a 
significant period of time spent accomplishing additional 
development, in connection with the issuance of a September 
2007 supplemental statement of the case.  However, it appears 
that the RO overlooked the Board's September 2002 decision 
which reopened the service connection claims on appeal.  The 
December 2007 supplemental statement of the case presents a 
listing of the adjudicative history which indexes the 
significant adjudicative actions dating back to October 1999, 
but omits the Board's September 2002 decision which found new 
and material evidence had been submitted and which formally 
reopened the veteran's service connection claims on appeal.  
Moreover, the RO's December 2007 readjudication of the 
service connection claims offers reasons and bases which make 
no reference to the claims having already been reopened; the 
RO again denied both claims expressly on the basis that no 
new and material evidence had been received.

Thus, the Board believes that it is compelled to remand these 
issues to the RO for the required de novo review of the 
entire record and a merits analysis, prior to appellate 
review of these issues.  Such readjudication is also 
necessary to ensure compliance with the requirements of the 
Board's January 2004 remand; the Board is under a duty to 
ensure compliance with the terms of its prior remands.  
Stegall v. West, 11 Vet.App. 268, 271 (1998). 

The veteran is also seeking an increased rating for his 
service-connected residuals of a bilateral herniorrhaphy.  It 
does not appear from the record that the veteran has ever had 
a VA examination of these residuals for the purposes of this 
claim.  In October 1998, the RO denied an increased rating on 
the basis that the veteran had presented no evidence nor 
testimony indicating a recurrence of his surgically repaired 
hernias.  The October 1999 statement of the case denied the 
claim on essentially the same basis: that the evidence and 
contentions did not suggest any hernia recurrence.

In a January 2000 RO hearing, the veteran and his 
representative advanced the contentions that the "bilateral 
hernia is getting worse."  The veteran described that 
"where the problem is, is in the area of the scar tissue."  
The veteran also described that the residuals of his hernia 
repair have "hampered a lot of my stamina, as far as blood 
oxygen to the lower extremities."  The veteran explained 
that he was not receiving treatment for the symptoms.  The 
February 2000 supplemental statement of the case then denied 
the veteran's claim on the basis that there was no medical 
evidence of hernia symptoms, and the veteran's "[t]estimony 
does not describe symptoms of a hernia condition."

This issue was not readjudicated again, at any level, until 
the December 2007 supplemental statement of the case.  During 
the intervening period of nearly seven years, the veteran's 
VA outpatient records have demonstrated complaints of 
potentially pertinent symptomatology associated with the 
veteran's service-connected residuals of a bilateral 
herniorrhaphy.  In particular, the veteran has repeatedly 
described significant pain in the areas of his herniorrhaphy.  
Most significantly, an April 2006 outpatient treatment record 
contains a doctor's opinion that "His left groin pain, I 
believe, is secondary to prior herniorrhaphy...."  In May 
2007, the veteran reported "some numbness in groin area."

In the Board's view, the veteran's frequent reports of groin 
symptoms in recent years, including pain, burning, and 
numbness, together with his earlier complaints of weakness in 
his legs, reasonably raise a medical question of whether 
there is any neurological damage associated with the 
residuals of his service-connected bilateral herniorrhaphy.  
At least one medical opinion of record expressly associates 
the pain with the residuals of herniorrhaphy.  Although the 
December 2007 supplemental statement of the case 
appropriately noted the veteran's reports of painful 
symptoms, it essentially concluded that the reported pain was 
not compensable.  In the Board's view, a VA examination is 
necessary to determine the current severity of the veteran's 
service-connected residuals of a bilateral herniorrhaphy, 
including whether the veteran's symptoms reflect significant 
involvement of nerve damage or scarring.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  

In this case, the Board notes that Dingess notice was 
included in the December 2007 supplemental statement of the 
case.  As the claims are being remanded for other reasons, 
the Board finds it reasonable to provide a separate letter to 
expressly comply with the Dingess/Hartman decision with 
notice that is not contained within a decisional document 
such a supplemental statement of the case.

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his residuals of a bilateral 
herniorrhaphy.  The claims folder should 
be made available to the examiner for 
review.  All indicated tests and studies 
should be performed and all clinical and 
special test findings should be reported 
in detail.  After examining the veteran, 
the examiner should clearly report all 
symptoms, including any nerve damage or 
symptoms associated with scar tissue.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the veteran's claims can be 
granted.  It is emphasized that the 
service connection claims on appeal have 
been reopened by the Board's September 
2002 rating decision, and readjudication 
of these issues must be based upon de novo 
review of the entire record on the merits.  
If any claim on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



